Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed 6/1/2022 for application 16/632,118.
Claims 1-18 have been examined and are pending.  Claims 1, 8, 13, and 15-18 have been amended.  Claims 1, 8, 13, and 15-18 are independent claims.
Response to Arguments
The rejection of claims 17 and 18 under 35 U.S.C. 101 is withdrawn because of Applicant’s amendment.
Claims 1, 8, and 13 remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as reciting means-plus function.
Following is the three-prong analysis:
The claims recite generic place holder “unit;”
Said generic place holder is coupled with functional languages: “execut[ing],” “generat[ing],” “receiv[ing],” etc.,; and
The generic place holder is not modified by any sufficient structural modifiers (i.e., “data processing,” “communication” and “secure calculation” are not structural modifiers). It’s noted that the claims have been amended to recite “wherein the data processing unit, the communication unit, and the secure calculation unit are each implemented via at least one processor.” However, the “implementation via at least one processor” does not sufficiently provide further details with respect to the structures of the claimed means-plus function as it’s unclear whether the claimed “units” are solely implemented either in software or hardware.  As a result, said claimed limitations are interpreted under 35 U.S.C 112(f).
Applicant’s arguments, filed 6/1/2022, with respect to claim(s) 1-18 have been considered but are not persuasive.
Applicant argues as follows:  In reply to the rejection of claims 1, 8, 13, and 15-18 under 35 U.S.C. §103 as allegedly being unpatentable over Bohm in view of Htay and Kudo, Applicant respectfully requests reconsideration. Applicant respectfully submits that Bohm in view of Htay and Kudo does not teach or suggest every element of the claimed invention. Amended independent claim 1 recites: 1. An information processing device comprising: a data processing unit configured to calculate data value of input data D based on a data value examination criterion C; and a communication unit configured to execute communication with a communication partner device, wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating the data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device, generate distributed information Dc which is converted data obtained by dividing the input data D and transmit the distributed information Dc to the communication partner device, receive input of distributed information CD which is converted data obtained by dividing the data value -17- Patent Application No. 16/632,118Reply to Non-Final Office Action of March 3, 2022examination criterion C from the communication partner device, and execute secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D, and wherein the data processing unit, the communication unit, and the secure calculation unit are each implemented via at least one processor. (emphasis added). 
Examiner respectfully disagrees.  Regarding claim 1, Bohm discloses, in paragraph 0087, an information processing device comprising: a data processing unit configured to calculate data value of input data D based on a data value examination criterion C; in paragraph 0087, a communication unit configured to execute communication with a communication partner device; in FIG. 4 and paragraphs 0087 and 0131, wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating the data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device; in FIG. 4 and paragraphs 0087 and 0131, generate distributed information Dc which is converted data, the input data D and transmit the distributed information Dc to the communication partner device; in FIG. 4 and paragraphs 0087 and 0131, receive input of distributed information Dc which is converted data the input data D, from the communication partner device; , paragraph 0107, acquire a data value index value which is a calculation result of a data value calculation function f(D, C).  Orsini discloses, in paragraph 0362 and 0464, generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmit the distributed information Cp to the communication partner device; in paragraphs 0362 and 0464, receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.   Kudo discloses, in paragraphs 0059 and 0060, executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
Applicant argues as follows:  The Examiner alleges that Bohm in view of Htay and Kudo teaches the previously recited subject matter of independent claim 1. See Office Action 8-11 (citing Bohm FIG. 4, paras. [0084], [0087], [0107], [0131]; Htay paras. [0007], [0047]; Kudo paras. [0052], [0059], [0060]). Applicant respectfully submits that the references, taken alone or in combination, fail to teach or suggest every element particularly recited by amended independent claim 1. The Examiner primarily relies upon Bohm in order to allegedly satisfy the elements previously recited by independent claim 1. However, the Examiner concedes that Bohm does not teach or suggest the elements previously recited in relation to "receiv[ing] input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device." Id. 10. While the Examiner further relies upon Htay and Kudo in an effort to remedy the admitted deficiencies of Bohm, Applicant respectfully submits that there is nothing in Htay and Kudo (when considered alone or in combination with Bohm) that would fairly teach or suggest the present recitations related to generating distributed information which is converted data obtained Patent Application No. 16/632,118Reply to Non-Final Office Action of March 3, 2022by dividing the input data and receiving input of distributed information which is converted data obtained by dividing the data value examination criterion. Thus, Bohm in view of Htay and Kudo simply cannot satisfy the combination of elements presently recited by amended independent claim 1.  Without acquiescing in any way to the Examiner's characterization of the cited art with respect to the previous claims, Applicant hereby amends the independent claims in order to clarify patentable distinctions of the claimed invention. 
Examiner respectfully disagrees.   Bohm discloses, in FIG. 4 and paragraphs 0087 and 0131, receive input of distributed information Dc which is converted data the input data D, from the communication partner device.  Orsini, in paragraphs 0362 and 0464, discloses receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.
Applicant argues as follows:  Applicant respectfully submits that Bohm in view of Htay and Kudo does not teach or suggest, inter alia, "to execute secure calculation of calculating the data value of the input data D without disclosing the input data Dto the communication partner device and without receiving the data value examination criterion C from the communication partner device, generate distributed information Dc which is converted data obtained by dividing the input data D and transmit the distributed information Dc to the communication partner device, receive input of distributed information Cp which is converted data obtained by dividing the data value examination criterion C from the communication partner device, and execute secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D," as recited by amended independent claim 1 (emphasis added), and the Office Action does not assert otherwise. Inasmuch as the asserted references, alone or in combination, lack all of the claimed elements of amended independent claim 1, and the claimed elements are more than a predictable variation of Bohm in view of Htay and Kudo, prima facie obviousness -19-Patent Application No. 16/632,118Reply to Non-Final Office Action of March 3, 2022under 35 U.S.C. §103 cannot be established. Claims 8, 13, and 15-18 are related independent claims that are each also patentably distinguished over Bohm in view of Htay and Kudo for similar reasons as discussed supra. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1, 8, 13, and 15-18 under 35 U.S.C. §103. 

Examiner respectfully disagrees.  Bohm discloses, in FIG. 4 and paragraphs 0087 and 0131, wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating the data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device; in FIG. 4 and paragraphs 0087 and 0131, generate distributed information Dc which is converted data, the input data D and transmit the distributed information Dc to the communication partner device; in FIG. 4 and paragraphs 0087 and 0131, receive input of distributed information Dc which is converted data the input data D, from the communication partner device; , paragraph 0107, acquire a data value index value which is a calculation result of a data value calculation function f(D, C).  Orsini discloses, in paragraph 0362 and 0464, generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and  transmit the distributed information Cp to the communication partner device; in paragraphs 0362 and 0464, receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.   
Examiner respectfully notes that claim 13 is rejected by Bohm in combination with Htay and Kudo.  Regarding claim 13, Bohm discloses, in paragraph 0087, an information processing system which is a data processing system comprising a data providing device and a data collecting device which are able to perform communication with each other the data providing device; in paragraph 0087, wherein the data collecting device is configured to; in paragraph 0107, acquiring a data value index value which is a calculation result of a data value calculation function f(D, C); in FIG. 4 and paragraphs 0087 and 0131, wherein the data providing device is configured to generate distributed information rp for acquiring the date value index value which is the calculation result of the data value calculation function f (D, C) of the input data D without disclosing the input data D to the data collecting device and without receiving the data value examination criterion C from the data collecting device.  Htay discloses, in paragraph 0007, generate distributed information rc for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of input data D without disclosing the data value examination criterion C to the data providing device and without receiving the input data D at the data providing device from the data providing device, and transmitting the distributed information re to the data providing device.  Kudo discloses, in paragraph 0059 and 0060, calculate the data value index value through operation processing in which the generated distributed information rp and the distributed information re received from the data collecting device are applied.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing unit configured to calculate in claim 1, line 2 and 7; communication unit configured to execute in claim 1, line 5, storage unit in claim 8, line 2, communication unit in claim 8, line 4; data collecting device in claim 13, line 5; data providing device in claim 13, line 3.  Paragraphs 0730-0733 of Applicant’s originally filed specification and Figure 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 8, and 15-18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Orsini (US2006/0177061), filed October 25, 2005, and Kudo (US2005/0289150), filed June 28, 2005.
Regarding claim 1, Bohm discloses an information processing device comprising: a data processing unit configured to calculate data value of input data D based on a data value examination criterion C (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises a secure calculation processing unit configured to execute secure calculation of calculating the data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
generate distributed information Dc which is converted data the input data D and  transmit the distributed information Dc to the communication partner device  (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.” .”; paragraph 0131, secure request, protect user’s identity);
receive input of distributed information Dc which is converted data the input data D, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module);
acquire a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm discloses generate distributed information Cp which is converted data the data value examination criterion C and transmit the distributed information Cp to the communication partner device, receive input of distributed information Dc which is converted data the input data D, from the communication partner device, but does not explicitly disclose generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmit the distributed information Cp to the communication partner device, receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.
However, in an analogous art, Orsini discloses generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmit the distributed information Cp to the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data);
receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.

One would have been motivated to provide users with the benefits of securing data from unauthorized access or use in a cryptographic system whose security is user-independent while still supporting mobile users (Orsini: paragraphs 0002 and 0010).
Bohm and Orsini disclose a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Orsini to include executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 8, Bohm discloses an information processing device comprising: a storage unit configured to store a data value examination criterion C (Bohm, paragraph 0087, data collectors module 84 direct data sources to provide data meeting search criteria that is received from keyword analysis module);
a data processing unit (Bohm, FIGs. 41 and 42, CPU 262 and 232);
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data processing unit comprises a secure calculation processing unit receives input of distributed information Dc which is converted data of the input data D, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
generate distributed information Cp which is converted data, the data value examination criterion C (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module);
transmit the distributed information Cp to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module);
receive input of distributed information Dc from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module);
acquiring a data value index value which is a calculation result of a data value calculation function f(D, C)  (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”);
wherein the storage unit is implemented via at least one non-transitory computer- readable storage medium (Bohm, paragraph 0163, RAM 234, ROM 236); 
wherein the data processing unit, the communication unit, and the secure calculation unit are each implemented via at least one processor (Bohm, paragraph 0159, transceiver ASIC; paragraph 0161, CPU may direct communication; paragraph 0166, computers).  
Bohm discloses generate distributed information Cp which is converted data, the data value examination criterion C; receive input of distributed information Dc from the communication partner device and transmit the distributed information Cp to the communication partner device, but does not explicitly disclose generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmit the distributed information Cp to the communication partner device, receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.
However, in an analogous art, Orsini discloses generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmit the distributed information Cp to the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data);
receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmit the distributed information Cp to the communication partner device, receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.
One would have been motivated to provide users with the benefits of securing data from unauthorized access or use in a cryptographic system whose security is user-independent while still supporting mobile users (Orsini: paragraphs 0002 and 0010).
Bohm and Orsini disclose acquiring a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a  calculation result of a data value calculation function f(D, C) of the input data D, and transmits the distributed information re to the communication partner device.
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a  calculation result of a data value calculation function f(D, C) of the input data D, and transmits the distributed information re to the communication partner device (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Orsini to include executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a  calculation result of a data value calculation function f(D, C) of the input data D, and transmits the distributed information re to the communication partner device.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 15, Bohm discloses an information processing method to be executed at an information processing device, 
the information processing device comprising: a data processing unit implemented via at least one processor and configured to calculate data value of input data D based on a data value examination criterion C (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
a communication unit implemented via at least one processor and configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
generate distributed information Dc which is converted data, the input data D and transmit the distributed information Dc to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
receive input of distributed information Cp which is converted data, the data value examination criterion C, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
acquire a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm discloses generate distributed information Dc which is converted data, the input data D and transmit the distributed information Dc to the communication partner device; receive input of distributed information Cp which is converted data the data value examination criterion C, from the communication partner device, but does not explicitly disclose generate distributed information Dc which is converted data obtained by dividing the input data D and  transmit the distributed information Dc to the communication partner device; receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
However, in an analogous art, Orsini discloses generate distributed information Dc which is converted data obtained by dividing the input data D and transmit the distributed information Dc to the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data);
receive input of distributed information Cp which is converted data, obtained by dividing the data value examination criterion C, from the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include receive input of distributed information Cp which is converted data obtained by dividing the data value examination criterion C, from the communication partner device.
One would have been motivated to provide users with the benefits of securing data from unauthorized access or use in a cryptographic system whose security is user-independent while still supporting mobile users (Orsini: paragraphs 0002 and 0010).
Bohm and Htay disclose a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 16, Bohm discloses an information processing method to be executed at an information processing device, 
the information processing device comprising a storage unit implemented via at least one non-transitory computer-readable storage medium and configured to store a data value examination criterion C (Bohm, paragraph 0087, data collectors module 84 direct data sources to provide data meeting search criteria that is received from keyword analysis module);
a communication unit implemented via at least one processor and configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
generate distributed information Cp which is converted data, the data value examination criterion C and transmits the distributed information Cp to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
receives input of distributed information Dc which is converted data of the input data D, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm discloses generate distributed information Cp which is converted data, the data value examination criterion C and transmits the distributed information Cp to the communication partner device; receives input of distributed information Dc which is converted data of the input data D, from the communication partner device, but does not explicitly disclose generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmits the distributed information Cp to the communication partner device;
receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.
However, in an analogous art, Orsini discloses generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmits the distributed information Cp to the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data);
receive input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include generate distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmits the distributed information Cp to the communication partner device.
One would have been motivated to provide users with the benefits of securing data from unauthorized access or use in a cryptographic system whose security is user-independent while still supporting mobile users (Orsini: paragraphs 0002 and 0010).
Bohm and Orsini disclose acquiring a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D and transmits the distributed information rc to the communication partner device. 
However, in an analogous art, Kudo discloses executes secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D and transmits the distributed information rc to the communication partner device (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include receives input of distributed information Cp which is converted data of the data value examination criterion C from the communication partner device.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 17, Bohm discloses non-transitory computer-readable storage medium having embodied thereon a program, which when executed by  an information processing device of a computer causes the computer to execute a method, the method comprising,
calculating data value of input data D based on a data value examination criterion C  (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
executing communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
executing secure calculation of calculating data value of the input data D without disclosing the input data D to the communication partner device and without receiving the data value examination criterion C from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89.” ; paragraph 0131, secure request, protect user’s identity);
processing of generating distributed information Dc and transmitting the distributed information Dc to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity);
processing of receiving input of distributed information Cp which is converted data the data value examination criterion C, from the communication partner device  (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module);
acquire a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm discloses processing of generating distributed information Dc and transmitting the distributed information Dc to the communication partner device; processing of receiving input of distributed information Cp which is converted data the data value examination criterion C, from the communication partner device,  but does not explicitly disclose processing of generating distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmitting the distributed information Cp to the communication partner device; processing of receiving input of distributed information Cp which is converted data obtained by dividing the data value examination criterion C, from the communication partner device.
However, in an analogous art, Orsini discloses  processing of generating distributed information Dc which is converted data obtained by dividing the input data D and transmitting the distributed information Dc to the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data);
processing of receiving input of distributed information Cp which is converted data obtained by dividing the data value examination criterion C, from the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include processing of generating distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmitting the distributed information Cp to the communication partner device; processing of receiving input of distributed information Cp which is converted data obtained by dividing the data value examination criterion C, from the communication partner device.
One would have been motivated to provide users with the benefits of securing data from unauthorized access or use in a cryptographic system whose security is user-independent while still supporting mobile users (Orsini: paragraphs 0002 and 0010).
Bohm and Orsini disclose a data value index value which is a calculation result of a data value calculation function f(D, C), but do not explicitly disclose processing of executing secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
However, in an analogous art, Kudo discloses processing of executing secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Orsini to include processing of executing secure calculation accompanied by communication with the communication partner device to acquire a data value index value which is a calculation result of a data value calculation function f(D, C) of the input data D.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Regarding claim 18, Bohm discloses non-transitory computer-readable storage medium having embodied thereon a program, which when executed by  an information processing device of a computer causes the computer to execute a method, the method comprising: 
storing a data value examination criterion C; 
a communication unit configured to execute communication with a communication partner device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
executing secure calculation of calculating data value of input data D without disclosing the data value examination criterion C to the communication partner device and without receiving the input data D at the communication partner device from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89.”; paragraph 0131, secure request, protect user’s identity);
processing of generating distributed information Cp which is converted data the data value examination criterion C and transmitting the distributed information Cp to the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module); 
processing of receiving input of distributed information Dc which is converted data the input data D, from the communication partner device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity; FIG. 4 shows bidirectional communication between the data source adapter modules and the data collectors module);
acquiring a data value index value which is a calculation result of a data value calculation function F(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”).
Bohm discloses processing of generating distributed information Cp which is converted data, the data value examination criterion C and transmitting the distributed information Cp to the communication partner device; processing of receiving input of distributed information Dc which is converted data, the input data D, from the communication partner device, but does not explicitly disclose processing of generating distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmitting the distributed information Cp to the communication partner device;  processing of receiving input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device.
However, in an analogous art, Orsini discloses processing of generating distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmitting the distributed information Cp to the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data);
processing of receiving input of distributed information Dc which is converted data obtained by dividing the input data D, from the communication partner device (Orsini, paragraph 0362, encrypted/ converted data is split/ divided by data value examination criterion/ K5; paragraph 0464, secure data processor parses and splits data).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Orsini with the system/method/device/program of Bohm to include processing of generating distributed information Cp which is converted data obtained by dividing the data value examination criterion C and transmitting the distributed information Cp to the communication partner device.

One would have been motivated to provide users with the benefits of securing data from unauthorized access or use in a cryptographic system whose security is user-independent while still supporting mobile users (Orsini: paragraphs 0002 and 0010).
Bohm and Orsini disclose acquiring a data value index value which is a calculation result of a data value calculation function F(D, C), but do not explicitly disclose processing of executing secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function F(D, C) of the input data D and transmitting the distributed information re to the communication partner device.
However, in an analogous art, Kudo discloses processing of executing secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function F(D, C) of the input data D and transmitting the distributed information re to the communication partner device (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Orsini to include processing of executing secure calculation accompanied by communication with the communication partner device to generate distributed information re for acquiring a data value index value which is a calculation result of a data value calculation function F(D, C) of the input data D and transmitting the distributed information re to the communication partner device.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Orsini (US2006/0177061), filed October 25, 2005, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Nomiya (US20070094512), filed May 8, 2006.
Regarding claim 2, Bohm, Orsini, and Kudo disclose the information processing device according to claim 1.
Bohm, Orsini, and Kudo disclose executes secure calculation utilizing distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D. 
Bohm, Orsini, and Kudo do not explicitly disclose executes secure calculation utilizing the two  pieces of distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D; wherein the secure calculation processing unit generates two pieces of distributed information Dc and Dp which are converted data of the input data D; receives input of one piece of distributed information Cp out of two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C generated by the communication partner device, from the communication partner device.
However, in an analogous art, Nomiya discloses wherein the secure calculation processing unit generates two pieces of distributed information Dc and Dp which are converted data of the input data D (Nomiya, paragraph 0007, conversion, two pieces of distributed data);
receives input of one piece of distributed information Cp out of two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C generated by the communication partner device, from the communication partner device (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
executes secure calculation utilizing the two  pieces of distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D (Nomiya, paragraph 0007, conversion system, two pieces of distributed data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nomiya with the system/method/device/program of Bohm, Orsini, and Kudo to include executes secure calculation utilizing the two  pieces of distributed information Dc and Dp of the input data D and the distributed information Cp of the data value examination criterion C to acquire the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D; wherein the secure calculation processing unit generates two pieces of distributed information Dc and Dp which are converted data of the input data D; receives input of one piece of distributed information Cp out of two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C generated by the communication partner device, from the communication partner device.
One would have been motivated to provide users with the benefits of promoting security of personal information by using different routing for encrypted information (Nomiya: paragraphs 0004 and 0005).
Regarding claim 4, Bohm, Orsini, and Kudo disclose the information processing device according to claim 1. 
Bohm, Orsini, and Kudo disclose receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the distributed information rp and rc constituting the data value index value are applied, as processing of acquiring the data value index value which is the calculation result of the data value calculation function f(D, C) of the input data D.
Bohm, Orsini, and Kudo do not explicitly disclose wherein the secure calculation processing unit calculates one piece of distributed information rp out of two pieces of distributed information rp and rc constituting the data value index value at an own device; receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the two pieces of distributed information rp and rc constituting the data value index value are applied.
However, in an analogous art, Nomiya discloses wherein the secure calculation processing unit calculates one piece of distributed information rp out of two pieces of distributed information rp and rc constituting the data value index value at an own device (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the two pieces of distributed information rp and rc constituting the data value index value are applied (Nomiya, paragraph 0007, conversion system, two pieces of distributed data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nomiya with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the secure calculation processing unit calculates one piece of distributed information rp out of two pieces of distributed information rp and rc constituting the data value index value at an own device; receives the other piece of distributed information rc from the communication partner device, and calculates the data value index value through operation processing in which the two pieces of distributed information rp and rc constituting the data value index value are applied.
One would have been motivated to provide users with the benefits of promoting security of personal information by using different routing for encrypted information (Nomiya: paragraphs 0004 and 0005).
Regarding claim 9, Bohm, Orsini, and Kudo disclose the information processing device according to claim 8. 
Bohm, Orsini, and Kudo disclose wherein the secure calculation processing unit generates distributed information Cp and Cc which are converted data of the data value examination criterion C; 
Bohm, Orsini, and Kudo disclose wherein the secure calculation processing unit generates distributed information Cp and Cc which are converted data of the data value examination criterion C, executes secure calculation utilizing the distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed information Dc of the input data D to generate distributed information rc for acquiring the data value index value which is the calculation result of the data value calculation Function f(D, C) of the input data D. 
Bohm, Orsini, and Kudo do not explicitly disclose wherein the secure calculation processing unit generates two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C, receives input of one piece of distributed information Dc out of two pieces of distributed me) information Dc and Dp which are converted data of the input data D, from the communication partner device, and executes secure calculation utilizing the two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed information Dc of the input data D to generate distributed information rc for acquiring the data value index value which is the calculation result of the data value calculation Function f(D, C) of the input data D. 
However, in an analogous art, Nomiya discloses wherein the secure calculation processing unit generates two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
receives input of one piece of distributed information Dc out of two pieces of distributed me) information Dc and Dp which are converted data of the input data D, from the communication partner device (Nomiya, paragraph 0007, conversion system, two pieces of distributed data);
executes secure calculation utilizing the two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed information Dc of the input data D to generate distributed information rc for acquiring the data value index value which is the calculation result of the data value calculation Function f(D, C) of the input data D (Nomiya, paragraph 0007, conversion system, two pieces of distributed data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nomiya with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the secure calculation processing unit generates two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C, receives input of one piece of distributed information Dc out of two pieces of distributed me) information Dc and Dp which are converted data of the input data D, from the communication partner device, and executes secure calculation utilizing the two pieces of distributed information Cp and Cc which are converted data of the data value examination criterion C and the distributed information Dc of the input data D to generate distributed information rc for acquiring the data value index value which is the calculation result of the data value calculation Function f(D, C) of the input data D.
One would have been motivated to provide users with the benefits of promoting security of personal information by using different routing for encrypted information (Nomiya: paragraphs 0004 and 0005).
Claims 3 and 10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Orsini (US2006/0177061), filed October 25, 2005, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Ayers (US20060178905), filed April 7, 2006.
Regarding claim 3, Bohm, Orsini, and Kudo disclose the information processing device according to claim 1.
Bohm, Orsini, and Kudo do not explicitly disclose wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied. 
However, in an analogous art, Ayers discloses wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied (Ayers, paragraph 0137, intermediate calculated value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ayers with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied.
One would have been motivated to provide users with the benefits of providing information in generating and maintaining reports (Ayers: paragraph 0002 and 0003).
Regarding claim 10, Bohm, Orsini, and Kudo disclose the information processing device according to claim 8.
 Bohm, Orsini, and Kudo do not explicitly disclose wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied. 
However, in an analogous art, Ayers discloses wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied (Ayers, paragraph 0137, intermediate calculated value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ayers with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the secure calculation processing unit transmits an intermediate value calculated in process of secure calculation to the communication partner device, receives an intermediate value calculated at the communication partner device, and executes secure calculation in which the received intermediate value is applied.
One would have been motivated to provide users with the benefits of providing information in generating and maintaining reports (Ayers: paragraph 0002 and 0003).
Claims 5, 6, 11, and 14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Orsini (US2006/0177061), filed October 25, 2005, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Hare (US8843997), filed August 11, 2010.
Regarding claim 5, Bohm, Orsini, and Kudo disclose the information processing device according to claim 1.
Bohm, Orsini, and Kudo do not explicitly disclose wherein the secure calculation processing unit executes secure calculation of acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
However, in an analogous art, Hare discloses wherein the secure calculation processing unit executes secure calculation of acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the secure calculation processing unit executes secure calculation of acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Regarding claim 6, Bohm, Orsini, and Kudo disclose the information processing device according to claim 1,
Bohm, Orsini, and Kudo do not explicitly disclose wherein the information processing device comprises a storage unit configured to store a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn.
However, in an analogous art, Hare discloses wherein the information processing device comprises a storage unit configured to store a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the information processing device comprises a storage unit configured to store a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Regarding claim 11, Bohm, Orsini, and Kudo disclose the information processing device according to claim 8.
Bohm, Orsini, and Kudo do not explicitly disclose wherein the secure calculation processing unit executes secure calculation of generating a plurality of pieces of distributed information rc for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
However, in an analogous art, Hare discloses wherein the secure calculation processing unit executes secure calculation of generating a plurality of pieces of distributed information rc for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the secure calculation processing unit executes secure calculation of generating a plurality of pieces of distributed information rc for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Regarding claim 14, Bohm, Orsini, and Kudo disclose the information processing system according to claim 13.
Bohm, Orsini, and Kudo disclose through operation processing in which the generated plurality of pieces of distributed information rp and the plurality of pieces of distributed information re received from the data collecting device are applied (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the keyword analysis module 89, the data source adapter modules 70 and the collectors storage adapter module 82. The data collectors  module 84 may receive one or more search terms and other search criteria from the keyword analysis module 89. The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria. The data collectors  module 84 may forward the searched or filtered SM data and related content to the collectors storage adapter module 82.”).
Bohm, Orsini, and Kudo do not explicitly disclose wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device, and the data providing device; generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn; and calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn.
However, in an analogous art, Hare discloses wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria);
the data providing device generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria);and 
calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Orsini, and Kudo to include wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device, and the data providing device; generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn; and calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Orsini (US2006/0177061), filed October 25, 2005, Kudo (US2005/0289150), filed June 28, 2005, and Hare (US8843997), filed August 11, 2010, and further in view of Passeri (US20100106646), filed October 22, 2009.
Regarding claim 7, Bohm, Orsini, Kudo, and Hare disclose the information processing device according to claim 6.
Bohm, Orsini, Kudo, and Hare do not explicitly disclose wherein, in a case where the data processing unit receives a notification of updating of a data value examination criterion from the communication partner device, the data processing unit acquires a data value index value corresponding to the updated data value examination criterion from the storage unit.
However, in an analogous art, Passeri discloses wherein, in a case where the data processing unit receives a notification of updating of a data value examination criterion from the communication partner device, the data processing unit acquires a data value index value corresponding to the updated data value examination criterion from the storage unit (Passeri, paragraph 0085, “The system and method for asset identification, evaluation and control runs an extract based on request or notification criteria  604H, 612H and updates the emergency alert data library of system and method for asset identification, evaluation and control 608H.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Passeri with the system/method/device/program of Bohm, Orsini, Kudo, and Hare to include wherein, in a case where the data processing unit receives a notification of updating of a data value examination criterion from the communication partner device, the data processing unit acquires a data value index value corresponding to the updated data value examination criterion from the storage unit.
One would have been motivated to provide users with the benefits of a secure and private method and system for asset identification, evaluation, and control (Passeri: paragraph 0004).
Claim 12 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Orsini (US2006/0177061), filed October 25, 2005, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Sugiyama (JP2006172056), published June 29, 2006.
Regarding claim 12, Bohm, Orsini, and Kudo disclose the information processing device according to claim 8.
 Bohm, Orsini, and Kudo do not explicitly disclose wherein the storage unit stores an access log in which data value examination request information from the communication partner device is recorded, and the access log includes correspondence data of: an identifier of one of a communication partner device which has made a data value examination request or a user of the communication partner device; attribute name of data D which is made an examination target in the data value examination request; and information transmitted to the communication partner device as a result of secure calculation based on the data value examination request.
However, in an analogous art, Sugiyama discloses wherein the storage unit stores an access log in which data value examination request information from the communication partner device is recorded, and the access log includes correspondence data of: an identifier of one of a communication partner device which has made a data value examination request or a user of the communication partner device; attribute name of data D which is made an examination target in the data value examination request; and information transmitted to the communication partner device as a result of secure calculation based on the data value examination request (Sugiyama, second page, lines 31-36, access log, data recorded such an examination request information, examination request information, examination execution information, image formation information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sugiyama with the system/method/device/program of Bohm, Orsini,  and Kudo to include wherein the storage unit stores an access log in which data value examination request information from the communication partner device is recorded, and the access log includes correspondence data of: an identifier of one of a communication partner device which has made a data value examination request or a user of the communication partner device; attribute name of data D which is made an examination target in the data value examination request; and information transmitted to the communication partner device as a result of secure calculation based on the data value examination request.
One would have been motivated to provide users with the benefits of facilitating limiting users who can access medical data (Sugiyama: 4th page, lines 8-15).

Claim 13 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005.
Regarding claim 13, Bohm discloses an information processing system which is a data processing system comprising a data providing device and a data collecting device which are able to perform communication with each other the data providing device (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
wherein the data collecting device is configured to  (Bohm, paragraph 0087, data source adapter modules 70 provide data to data collector 84);
acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) (Bohm, paragraph 0107, “In an embodiment the index 126I may be the sum of combination of activity indicators.”);
wherein the data providing device is configured to generate distributed information rp for acquiring the date value index value which is the calculation result of the data value calculation function f (D, C) of the input data D without disclosing the input data D to the data collecting device and without receiving the data value examination criterion C from the data collecting device (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the data source adapter modules (i.e., data providers). The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria.”; paragraph 0131, secure request, protect user’s identity).
Bohm discloses acquiring a data value index value which is a calculation result of a data value calculation function f(D, C), but does not explicitly disclose generate distributed information rc for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of input data D without disclosing the data value examination criterion C to the data providing device and without receiving the input data D at the data providing device from the data providing device, and transmitting the distributed information re to the data providing device.
However, in an analogous art, Htay discloses generate distributed information rc for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of input data D without disclosing the data value examination criterion C to the data providing device and without receiving the input data D at the data providing device from the data providing device, and transmitting the distributed information re to the data providing device (Htay, paragraph 0007, segment data produced by content provider, performing master N-bit Bloom filter (i.e., criterion) addition by feeding the data through each of the K hash function and setting the corresponding Bloom filter bits”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Htay with the system/method/device/program of Bohm to include generate distributed information rc for acquiring a data value index value which is a calculation result of a data value calculation function f(D, C) of input data D without disclosing the data value examination criterion C to the data providing device and without receiving the input data D at the data providing device from the data providing device, and transmitting the distributed information re to the data providing device.
One would have been motivated to provide users with the benefits of using a filter for quick efficient identification such as by a space efficient probabilistic data structure (Htay: paragraph 0047).
Bohm and Htay do not explicitly disclose calculate the data value index value through operation processing in which the generated distributed information rp and the distributed information re received from the data collecting device are applied. 
However, in an analogous art, Kudo discloses calculate the data value index value through operation processing in which the generated distributed information rp and the distributed information re received from the data collecting device are applied (Kudo, paragraph 0059, “To determine the access with respect to the second access determination tree, it is necessary to read out a data value  to be an index  of the determination. The access determination means 13 reads out the data value from the data source  (Step S08). The access determination means 13 performs determination from the second access determination tree by the use of the read-out data value (Step S09). The access determination means 13 performs determination whether the access determination is finished (Step S10).”: paragraph 0060, “If the access determination is finished, the access determination means 13 verifies the consistency of the determined access (Step S12). Then, the access determination means 13 outputs the verified determination result (Step S13). By the use of the result, the user terminal 20 performs the access to a part of the data source stored in the data source storing means 31 or the data source server 32.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kudo with the system/method/device/program of Bohm and Htay to include calculate the data value index value through operation processing in which the generated distributed information rp and the distributed information re received from the data collecting device are applied.
One would have been motivated to provide users with the benefits of controlling access to a part of the data source (Kudo: paragraph 0052).
Claim 14 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Bohm (US2013/0132384), filed September 26, 2012, in view of Htay (US2015/0127805), filed November 4, 2013, and Kudo (US2005/0289150), filed June 28, 2005, and further in view of Hare (US8843997), filed August 11, 2010.
Regarding claim 14, Bohm, Htay, and Kudo disclose the information processing system according to claim 13.
Bohm, Htay, and Kudo disclose through operation processing in which the generated plurality of pieces of distributed information rp and the plurality of pieces of distributed information re received from the data collecting device are applied (Bohm,  FIG. 4, paragraph 0087, “The data collectors  module 84 may be coupled to the keyword analysis module 89, the data source adapter modules 70 and the collectors storage adapter module 82. The data collectors  module 84 may receive one or more search terms and other search criteria from the keyword analysis module 89. The data collectors  module 84 may direct one or more data source adapter modules 70 to provide SM data and related content meeting the search terms and other search criteria provided by the keyword analysis module 89. The data collectors  module 84 may also receive unfiltered SM data and related data from one or more SMP via data source adapter modules 70 and filter the received SM data and related data based on the search terms and other search criteria. The data collectors  module 84 may forward the searched or filtered SM data and related content to the collectors storage adapter module 82.”).
Bohm, Htay, and Kudo do not explicitly disclose wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device, and the data providing device; generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn; and calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn.
However, in an analogous art, Hare discloses wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria);
the data providing device generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria);and 
calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn (Hare, col. 43, lines 58-63, and col. 44, lines 43-63, index source record, multiple index entries with different search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hare with the system/method/device/program of Bohm, Htay, and Kudo to include wherein the data collecting device generates a plurality of pieces of distributed information re for acquiring a plurality of data value index values corresponding to a plurality of different data value examination criteria Cl to Cn for the input data D and transmits the plurality of pieces of distributed information re to the data providing device, and the data providing device; generates a plurality of pieces of distributed information rp for acquiring a plurality of data value index values corresponding to the data value examination criteria Cl to Cn; and calculates the plurality of data value index values corresponding to the plurality of different data value examination criteria Cl to Cn.
One would have been motivated to provide users with the benefits of using different types of search services in locating information from diverse locations (Ayers: column 43, lines 27-33).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J.M/Examiner, Art Unit 2439          



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439